Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 07/07/2021 for application number 16/290,095. 

Response to Amendments
3.	The Amendment filed 07/07/2021 has been entered. Claims 1, 12, and 13 have been amended. Claim 8 has been canceled. Claims 15-18 have been added. Claims 1-7 and 9-18 remain pending in the application. 

Response to Arguments
4.	Argument 1, Applicant argues that cited prior arts fail to disclose the amended independent claims 1, 12, and 13.
5.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Gilham, is applied.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The newly added recitation of “acquiring a region including a patient ID in a display screen as an image” within claim 15 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for “the processing circuitry is further configured to change the display layout of the analysis screen by reducing a number of GUI windows included in the display layout based on the acquired determination information and the measurement device types of the corresponding measurement devices”. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
The newly added recitation of “acquiring a region including a patient ID in a display screen as an image” within claim 18 appears to constitute new matter. In particular, Applicant does not point to, nor was the Examiner able to find, any support for “change the display layout of the analysis screen to include at least one window wherein at least one received biological signal is superimposed on a biological tomography image corresponding to the patient”. As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.

Claim Rejections – 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Solosko et al. (U.S. Patent Application Pub. No. US 20120101396 A1) in view of Kelly et al. (U.S. Patent Application Pub. No. US 20120278099 A1) and further in view of Gilham et al. (U.S. Patent Application Pub. No. US 20100298718 A1).

	Claim 1: Solosko teaches an information processing apparatus comprising: 
processing circuitry configured to (i.e. fig. 13, a monitoring center 400 which receives ECG data and status notifications from the ECG monitor and sends commands and configuration information to the monitor; para. [0068]),
receive a plurality of biological signals (i.e. a monitoring center 400 which receives ECG data and status notifications from the ECG monitor and sends commands and configuration information to the monitor; para. [0068]) associated with a patient (i.e. patient; para. [0056]) from a plurality of measurement devices (i.e. the electrical signals received by the ECG electrodes; para. [0050, 0063]);
acquire determination information (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) for displaying information related to one or more biological signals of the plurality of biological signals (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]), the determination information including at least patient information corresponding to the patient (i.e. figs. 28, 29, when the monitor senses that it is attached to a patient and receiving ECG signals from the patient; para. [0086, 0087]); 
determine an analysis screen (i.e. fig. 28, ECG viewing window 286 in which the data received over the channels transmitted by the monitor may be analyzed in detail; para. [0086]) display layout (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) corresponding to the acquired (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]); and 
change a display layout of the analysis screen in accordance with the determined display layout (i.e. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]), the changing the display layout of the analysis screen including displaying a subset of the plurality of biological signals based on the acquired determination information (i.e. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]).
Solosko does not explicitly teach measurement devices of at least two different measurement device types and the measurement device types of the corresponding measurement devices; role information corresponding to a user, the role information indicating a medical specialty of the user.
However, Kelly teaches the plurality of measurement devices including measurement devices of at least two different measurement device types (i.e. computing system includes one or more medical devices 205, medical devices include cardiac monitors, cardiac output monitors, ICP monitors, ventilators, pumps (e.g., infusion pumps, balloon pumps), and the like; para. [0023]); change a display layout of the analysis screen in accordance with the determined display layout, the changing the display layout of the analysis screen including displaying a subset of the plurality of biological signals based on the acquired determination information and the measurement device types of the corresponding measurement devices (i.e. fig. 8, a compressed view component provides a compressed view of an extended time period of waveform data. For example, the left side of the display provides a compressed view 810 of twenty-four hours of waveform data. The right side of the display 820 is the actual portion of the waveform and associated data for the compressed portion of the waveform identified within the box 830 on the left side of the display; para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Solosko to include the feature of Kelly. One would have been motivated to make this modification because it provides an efficient way to display waveforms receive and display data from one or more medical devices for a patient.

However, Gilham teaches role information corresponding to a user, the role information indicating a medical specialty of the user (i.e. a pre-set profile is created, stored, and available for access by a caregiver based upon the caregiver type (type of specialist or identity of authorized personnel). If a particular specialist is chosen, a set of values specific to that medical specialty is chosen to be prominently displayed, such as NIBP, systolic pressure, diastolic pressure, and mean pressure for cardiologists, while other variables are not displayed or minimized from view; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko and Kelly to include the feature of Gilham. One would have been motivated to make this modification because it provides the physicians or clinicians with efficient and effective means for quickly analyzing data in an information-rich environment.

Claim 2: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko further teaches wherein the processing circuitry is further configured to: set layout information (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) for associating determination information and the display layout of the analysis screen (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]); acquire the analysis screen (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) display layout corresponding to the acquired determination information from the layout information; and determine the acquired display layout as the display layout of the analysis screen (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]).

Claim 3: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko further teaches wherein the processing circuitry is further configured to: determine, as (i.e. The ECG technician can thereby quickly review the ECG signal from the time of the event. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]).

Claim 4: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko further teaches wherein the processing circuitry is further configured to: determine, as the display layout corresponding to the determination information, a display layout for displaying, in a reduced manner, or hiding at least any piece of information on the one or more biological signals, the at least any piece information not corresponding to the determination information (i.e. The ECG technician can thereby quickly review the ECG signal from the time of the event. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29, only part of the signal is displayed in the detailed view; para. [0091]).

Claim 5: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko further teaches wherein the processing circuitry is configured to: change an initial layout of the analysis screen in accordance with the determined display layout (i.e. The ECG technician can thereby quickly review the ECG signal from the time of the event. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]).

Claim 6: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 5. Solosko further teaches wherein the processing circuitry is further configured to: acquire, as the determination information, the patient information including a 135Docket No. PRCA-18049-USStatus: Finalmedical examination result on the patient (i.e. The patient's cardiac function is monitored in this way for 24 hours a day for typically several weeks (e.g., 10-30 days), providing an archive of ECG information and a level of arrhythmia protection not otherwise available on an outpatient basis; para. [0049]); determine the display layout corresponding to the medical examination result; and change an initial layout of the analysis screen in accordance with the determined display layout that corresponds to the medical examination result (i.e. The ECG technician can thereby quickly review the ECG signal from the time of the event. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29, only part of the signal is displayed in the detailed view; para. [0091]).

Claim 9: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko further teaches wherein the processing circuitry is further configured to: analyze the one or more biological signals (i.e. the core of the monitor is a microcontroller 240 which receives the digitized ECG and motion signals and performs the lead signal formatting, analysis, and arrhythmia detection described above; para. [0067]); acquire, as the determination information, information on an analysis result of the analyzing the one or more biological signals; and determine the display layout corresponding to the information on the analysis result (i.e. The ECG technician can thereby quickly review the ECG signal from the time of the event. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29, only part of the signal is displayed in the detailed view; para. [0091]).

Claim 10: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 9. Solosko further teaches wherein the processing circuitry is further configured to: acquire, as the information on the analysis result, information indicating an estimation state of one or more signal sources corresponding to a part of the one or more biological signals (i.e. an Events window 284 which displays the information received at the time of an event; and an ECG viewing window 286 in which the data received over the channels transmitted by the monitor may be analyzed in detail; para. [0086]); and determine the display layout corresponding to the information indicating the estimation (i.e. fig. 28, The data channels are three ECG signals, s1, s2, and s3 in this example, the RLD signal (“rld”), and the motion channel (“vp”). Differential lead signals s1-s2, s2-s3, and s1-s3 may be derived from the ECG signals of this example; para. [0086]).

Claim 11: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko does not explicitly teach acquire, as the determination information, information indicating a selection state of whether any of the one or more biological signals is to be displayed in the analysis screen; and determine the display layout corresponding to the information indicating the selection state.
However, Kelly further teaches acquire, as the determination information, information indicating a selection state of whether any of the one or more biological signals is to be displayed in the analysis screen; and determine the display layout corresponding to the information indicating the selection state (i.e. 1430 that allows a clinician to select and deselect individual waveforms and physiologic data values; para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Solosko to include the feature of Kelly. One would have been motivated to make this modification because it provides an efficient way to display waveforms receive and display data from one or more medical devices for a patient.

Claim 12: Solosko teaches an information processing method comprising: 
receiving a plurality of biological signals (i.e. a monitoring center 400 which receives ECG data and status notifications from the ECG monitor and sends commands and configuration information to the monitor; para. [0068]) associated with a patient (i.e. patient; para. [0056]) from a plurality of measurement devices (i.e. the electrical signals received by the ECG electrodes; para. [0050, 0063]);
acquiring determination information (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]), the determination information including at least patient information corresponding to the patient (i.e. figs. 28, 29, when the monitor senses that it is attached to a patient and receiving ECG signals from the patient; para. [0086, 0087]); 
determining an analysis screen (i.e. fig. 28, ECG viewing window 286 in which the data received over the channels transmitted by the monitor may be analyzed in detail; para. [0086]) display layout (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) corresponding to the acquired determination information (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]); and 
changing a display layout of the analysis screen in accordance with the determined display layout (i.e. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]), the changing the display layout of the analysis screen including displaying a subset of the plurality of biological signals based on the acquired determination information (i.e. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]).
Solosko does not explicitly teach measurement devices of at least two different measurement device types and the measurement device types of the corresponding measurement devices; role information corresponding to a user, the role information indicating a medical specialty of the user.
However, Kelly teaches the plurality of measurement devices including measurement devices of at least two different measurement device types (i.e. computing system includes one or more medical devices 205, medical devices include cardiac monitors, cardiac output monitors, ICP monitors, ventilators, pumps (e.g., infusion pumps, balloon pumps), and the like; para. [0023]); changing a display layout of the analysis screen in accordance with the determined display layout, the changing the display layout of the analysis screen including displaying a subset of the plurality of biological signals (i.e. fig. 8, a compressed view component provides a compressed view of an extended time period of waveform data. For example, the left side of the display provides a compressed view 810 of twenty-four hours of waveform data. The right side of the display 820 is the actual portion of the waveform and associated data for the compressed portion of the waveform identified within the box 830 on the left side of the display; para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Solosko to include the feature of Kelly. One would have been motivated to make this modification because it provides an efficient way to display waveforms receive and display data from one or more medical devices for a patient.
Solosko and Kelly do not explicitly teach role information corresponding to a user, the role information indicating a medical specialty of the user.
However, Gilham teaches role information corresponding to a user, the role information indicating a medical specialty of the user (i.e. a pre-set profile is created, stored, and available for access by a caregiver based upon the caregiver type (type of specialist or identity of authorized personnel). If a particular specialist is chosen, a set of values specific to that medical specialty is chosen to be prominently displayed, such as NIBP, systolic pressure, diastolic pressure, and mean pressure for cardiologists, while other variables are not displayed or minimized from view; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko and Kelly to include the feature of Gilham. One would have been motivated to make this modification because it provides the physicians or clinicians with efficient and effective means for quickly analyzing data in an information-rich environment.

Claim 13: Solosko teaches a non-transitory computer-readable medium including programmed instructions that cause a computer to execute:
receiving a plurality of biological signals (i.e. a monitoring center 400 which receives ECG data and status notifications from the ECG monitor and sends commands and configuration information to the monitor; para. [0068]) associated with a patient (i.e. patient; para. [0056]) from a (i.e. the electrical signals received by the ECG electrodes; para. [0050, 0063]);
acquiring determination information (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) for displaying information related to one or more biological signals of the plurality of biological signals (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]), the determination information including at least patient information corresponding to the patient (i.e. figs. 28, 29, when the monitor senses that it is attached to a patient and receiving ECG signals from the patient; para. [0086, 0087]); 
determining an analysis screen (i.e. fig. 28, ECG viewing window 286 in which the data received over the channels transmitted by the monitor may be analyzed in detail; para. [0086]) display layout (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) corresponding to the acquired determination information (i.e. figs. 28, 29, ECG viewer with ECG strips are displayed; para. [0086]); and 
changing a display layout of the analysis screen in accordance with the determined display layout (i.e. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]), the changing the display layout of the analysis screen including displaying a subset of the plurality of biological signals based on the acquired determination information (i.e. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]).
Solosko does not explicitly teach measurement devices of at least two different measurement device types and the measurement device types of the corresponding measurement devices; role information corresponding to a user, the role information indicating a medical specialty of the user.
(i.e. computing system includes one or more medical devices 205, medical devices include cardiac monitors, cardiac output monitors, ICP monitors, ventilators, pumps (e.g., infusion pumps, balloon pumps), and the like; para. [0023]); changing a display layout of the analysis screen in accordance with the determined display layout, the changing the display layout of the analysis screen including displaying a subset of the plurality of biological signals based on the acquired determination information and the measurement device types of the corresponding measurement devices (i.e. fig. 8, a compressed view component provides a compressed view of an extended time period of waveform data. For example, the left side of the display provides a compressed view 810 of twenty-four hours of waveform data. The right side of the display 820 is the actual portion of the waveform and associated data for the compressed portion of the waveform identified within the box 830 on the left side of the display; para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Solosko to include the feature of Kelly. One would have been motivated to make this modification because it provides an efficient way to display waveforms receive and display data from one or more medical devices for a patient.
Solosko and Kelly do not explicitly teach role information corresponding to a user, the role information indicating a medical specialty of the user.
However, Gilham teaches role information corresponding to a user, the role information indicating a medical specialty of the user (i.e. a pre-set profile is created, stored, and available for access by a caregiver based upon the caregiver type (type of specialist or identity of authorized personnel). If a particular specialist is chosen, a set of values specific to that medical specialty is chosen to be prominently displayed, such as NIBP, systolic pressure, diastolic pressure, and mean pressure for cardiologists, while other variables are not displayed or minimized from view; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko and Kelly to include the feature of Gilham. One would have been motivated to make this modification because it provides the physicians or clinicians with efficient and effective means for quickly analyzing data in an information-rich environment.

Claim 14: Solosko, Kelly, and Gilham teach a biological signal measurement system comprising: the plurality of measurement devices each configured to measure the one or more biological signals from a subject (i.e. the ECG monitor 12 continuously monitors, analyzes, and records the ECG of each heartbeat. If an arrhythmia is detected by the monitor, an alert and an ECG strip are wirelessly sent to the cellphone handset in the carrying case 10; para. [0049]); and the information processing apparatus according to claim 1 (see rejection of claim 1 above).

Claim 15: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko further teaches wherein the analysis screen display layout includes a plurality of graphical user interface (GUI) windows, each of the plurality of GUI windows corresponding to each of the at least two different measurement device (i.e. fig. 29, the electrical signals received by the ECG electrodes; para. [0050, 0063]); and6Atty. Dkt. No. 6164-001109-US U.S. Application No. 16/290,095the processing circuitry is further configured to change the display layout of the analysis screen by reducing a number of GUI windows included in the display layout based on the acquired determination information and the measurement device of the corresponding measurement devices (i.e. If more detailed analysis is desired, the ECG strip can be reviewed in the larger ECG viewing window at the bottom of the viewer screen as shown in FIG. 29; para. [0091]).
Solosko does not explicitly teach the at least two different measurement device types.
However, Kelly further teaches the at least two different measurement device types (i.e. computing system includes one or more medical devices 205, medical devices include cardiac monitors, cardiac output monitors, ICP monitors, ventilators, pumps (e.g., infusion pumps, balloon pumps), and the like; para. [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Solosko to include the feature of Kelly. One would have been motivated to make this modification because it provides an efficient way to display waveforms receive and display data from one or more medical devices for a patient.
However, Gilham further teaches wherein the analysis screen display layout includes a plurality of graphical user interface (GUI) windows, each of the plurality of GUI windows corresponding to each of the (i.e. figs. 3, 5, 6, windows for displaying different values; para. [0106-0116]); and 6Atty. Dkt. No. 6164-001109-USU.S. Application No. 16/290,095the processing circuitry is further configured to change the display layout of the analysis screen by reducing a number of GUI windows included in the display layout based on the acquired determination information and the measurement device types of the corresponding measurement devices.
wherein the analysis screen display layout includes a plurality of graphical user interface (GUI) windows, each of the plurality of GUI windows corresponding to each of the at least two different measurement device types; and 6Atty. Dkt. No. 6164-001109-US U.S. Application No. 16/290,095 the processing circuitry is further configured to change the display layout of the analysis screen by reducing a number of GUI windows included in the display layout based on the acquired determination information and the measurement device types of the corresponding measurement devices (i.e. If a particular specialist is chosen, a set of values specific to that medical specialty is chosen to be prominently displayed, such as NIBP, systolic pressure, diastolic pressure, and mean pressure for cardiologists, while other variables are not displayed or minimized from view; para. [0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko and Kelly to include the feature of Gilham. One would have been motivated to make this modification because it provides the physicians or clinicians with efficient and effective means for quickly analyzing data in an information-rich environment.

9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko et al. (U.S. Patent Application Pub. No. US 20120101396 A1) in view of Kelly et al. (U.S. Patent Application Pub. No. US 20120278099 A1) and further in view of Gilham et al. (U.S. Patent Application Pub. No. US 20100298718 A1) and further in view of Tsugo (U.S. Patent Application Pub. No. US 20170017764 A1).

Claim 7: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 6. Solosko further teaches wherein the processing circuitry is further configured to: acquire (i.e. fig. 13, the ECG information is sent in an HTTP protocol to a server 402 at the monitoring center 400. If the transmission is at the time of an event, the accompanying ECG strip is viewed by an ECG technician on an ECG viewer 404; para. [0069]) the patient information (i.e. a patient is registered for an ECG monitoring procedure. At 321 the patient's physician enrolls the patient with a monitoring center. Patient information is given to the monitoring center and the monitoring center begins to prepare to receive notifications from the kit to be used by the patient; para. [0093]) including, as the medical examination result (i.e. The ECG technician can right-click on an ECG strip window 292 when it is desired to view an ECG waveform in greater detail. A list of option will appear and the technician selects “magnifier”, causing the circular magnifier window 290 to appear. A central area of the ECG strip where the magnifier window 290 is located is then shown in an enlarged view in the window 290; para. [0092]).
	Solosko does not explicitly teach a medical interview result on the patient.
	However, Tsugo teaches to acquire the patient information including, as the medical examination result, a medical interview result on the patient (i.e. Medical care information including a record of medical examination such as medical interview, inspection, or diagnosis, and a record of treatment such as treatment or surgery are input to the electronic medical chart; para. [0068, 0073, 0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko, Kelly, and Gilham to include the feature of Tsugo. One would have been motivated to make this modification because it provides a more efficient way of collecting patient data and effectively presenting the data to the reviewer.

10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko et al. (U.S. Patent Application Pub. No. US 20120101396 A1) in view of Kelly et al. (U.S. Patent Application Pub. No. US 20120278099 A1) and further in view of Gilham et al. (U.S. Patent Application Pub. No. US 20100298718 A1) and further in view of Nenadovic (U.S. Patent Application Pub. No. US 20190059769 A1).

Claim 16: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko further teaches wherein the at least two different measurement device includes at least (i.e. the electrical signals received by the ECG electrodes; para. [0050, 0063]).
However, Kelly further teaches a magnetic resonance imaging (MRI) device (i.e. MRI; para. [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko and Gilham to include the feature of Kelly. One would have been motivated to make this modification because it provides an efficient way to display waveforms receive and display data from one or more medical devices for a patient.
Solosko does not explicitly teach wherein the at least two different measurement device types includes at least two of a magnetoencephalography (MEG) measurement device, an electroencephalography (EEG) measurement device, a magnetic resonance imaging (MRI) device, or any combinations thereof.
However, Nenadovic teaches wherein the at least two different measurement device types includes at least two of a magnetoencephalography (MEG) measurement device, an electroencephalography (EEG) measurement device, an electrocardiogram (EKG) measurement device, a magnetic resonance imaging (MRI) device, or any combinations thereof (i.e. Example sensors 102 can include an EKG (heart rate), EEG (brainwave) and other bio-signal devices; para. [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko, Kelly, and Gilham to include the feature of Nenadovic. One would have been motivated to make this modification because it provides devices for real-time brain monitoring using sensors and signal processing rules.

11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko et al. (U.S. Patent Application Pub. No. US 20120101396 A1) in view of Kelly et al. (U.S. Patent Application Pub. No. US 20120278099 A1) and further in view of Gilham et al. (U.S. Patent Application Pub. No. US 20100298718 A1) and further in view of Kiani et al. (U.S. Patent Application Pub. No. US 20110105854 A1).

Claim 17: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko does not explicitly teach receive at least one video signal associated with the patient from at least one camera; and change the display layout of the analysis screen to include the received at least one video signal.
However, Kiani teaches receive at least one video signal associated with the patient from at least one camera; and change the display layout of the analysis screen to include the received at least one video signal (i.e. It can also include video of the patient and/or audio from the patient and/or the patient's room. For example, video cameras and/or microphones can be provided in the patient's room. In some embodiments, a video camera and/or microphone is incorporated with, for example, a medical monitoring device, such as those described herein; para. [0189]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Solosko, Kelly, and Gilham to include the feature of Kiani. One would have been motivated to make this modification because it provides devices for real-time patient monitoring using video camera.

12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Solosko et al. (U.S. Patent Application Pub. No. US 20120101396 A1) in view of Kelly et al. (U.S. Patent Application Pub. No. US 20120278099 A1) and further in view of Gilham et al. (U.S. Patent Application Pub. No. US 20100298718 A1) and further in view of Krishna et al. (U.S. Patent Application Pub. No. US 20150227702 A1).

Claim 18: Solosko, Kelly, and Gilham teach the information processing apparatus according to claim 1. Solosko does not explicitly teach wherein at least one received biological signal is superimposed on a biological tomography image.
However, Krishna teaches wherein at least one received biological signal is superimposed on a biological tomography image (i.e. fig. 2, PET and SPECT outputs may be overlaid on top of the CT or MRI scan; para. [0207]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Cho et al. (Pub. No. US 20150160821 A1), arranging medical image sets.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAN H TRAN/Primary Examiner, Art Unit 2173